DETAILED ACTION
This Office action is in response to the preliminary amendment filed on February 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on February 15, 2021.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-11 and 14-15 are objected to because of the following informalities: it appears that “the fully-controlled H-bridge circuit” in line 3, should be “a fully-controlled H-bridge circuit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHI et al. (CN 104052292 A, reference provided as part of the Information Disclosure Statement “IDS”, English translation provided by the Examiner).

In re claim 1, SHI discloses a unidirectional DC voltage conversion device (Fig. 1), comprising: 
a front end circuit (1); 
a main power circuit (2), having a preceding-stage port forming a cascade connection with a subsequent-stage port of the front end circuit; 
a preceding-stage auxiliary isolation switch (D1) connected to a negative terminal (-) of a preceding-stage port of the front end circuit, and forming, together with a positive terminal (+) of the preceding-stage port of the front end circuit, a first input port of the unidirectional DC voltage conversion device; and 
a subsequent-stage auxiliary isolation switch (D2) connected to a negative terminal (-) of a subsequent-stage port of the main power circuit, and forming, together with a positive (+) terminal of the subsequent-stage port of the main power circuit, a first output port of the unidirectional DC voltage conversion device.

In re claim 10, SHI discloses a method for controlling the unidirectional DC voltage conversion device according to claim 1 (See rejection of claim 1 above), comprising: during normal operation, adopting a first driving pulse control strategy to control the fully-controlled H-bridge circuit (Q3-Q6) of the main power circuit of the unidirectional DC voltage conversion device, wherein the first driving pulse control strategy comprises (Para. 0019-0031): controlling driving pulses of the fully-controlled switching elements of the upper bridge arms and the lower bridge arms of the first half-bridge and the second half-bridge to be in a complementary conduction state, and controlling driving pulse duty ratios D of the fully- controlled switching elements of the upper bridge arms of the first half-bridge and the second half-bridge to be the same with an interleaving angle of 180°, wherein D is a controlled variable with a variation range of 0-1 (Para. 0019-0031).

In re claim 11, SHI discloses a method for controlling the unidirectional DC voltage conversion device according to claim 1 (See rejection of claim 1 above), comprising: during normal operation, adopting a second driving pulse control strategy to control the fully-controlled H-bridge circuit (Q3-Q6) of the main power circuit of the unidirectional DC voltage conversion device, wherein the second driving pulse control strategy comprises (Para. 0019-0031): controlling driving pulses of the fully-controlled switching elements of the upper bridge arms and the lower bridge arms of the first half-bridge and the second half-bridge to be in a complementary conduction state, and controlling driving pulse duty ratios of the fully-controlled switching elements of the upper bridge arms of the first half-bridge and the second half-bridge to both stay constant at 0.5 with an interleaving angle of 0, wherein the interleaving angle 0 is a phase shift angle, and 0 is a controlled variable with a variation range of 0-180° (Para. 0019-0031).

In re claim 12, SHI discloses (Fig. 1) a unidirectional DC voltage conversion system, comprising: N unidirectional DC voltage conversion devices according to claim 1 (See rejection of claim 1 above), wherein N is any positive integer greater than or equal to 2 (the circuit of Fig 1 comprises at least 3 converters, but they can be more than that); wherein the second input ports of the N unidirectional DC voltage conversion devices are connected in parallel, and the second output ports of the N unidirectional DC voltage conversion devices are connected in parallel (See Fig. 1, Para. 0019-0031); the first input ports of the N unidirectional DC voltage conversion devices are sequentially connected in series, wherein a negative terminal of the first input port of each said device is connected to a positive terminal of the first input port of the next adjacent device, and a positive terminal of the first device and a negative terminal of the Nth device are suspended (See Fig. 1, Para. 0019-0031); and the first output ports of the N unidirectional DC voltage conversion devices are sequentially connected in series, wherein a negative terminal of the first output port of each device is connected to a positive terminal of the first output port of the next adjacent device, and a positive terminal of the first device and a negative terminal of the Nth device are suspended (See Fig. 1, Para. 0019-0031).

In re claim 13, SHI discloses a method for controlling the unidirectional DC voltage conversion system according to claim 12 (See rejection of claim 12 above), comprising: adopting a driving pulse interleaving control mechanism to sequentially interleave driving pulses of the fully-controlled switching elements (Q3-Q6) corresponding to the first half-bridges of each said unidirectional DC voltage conversion device by 360°/N (Para. 0019-0031).

In re claim 14, SHI discloses when the unidirectional DC voltage conversion device has a short-term fault, locking the pulse drive of the four fully-controlled switching elements of the fully-controlled H-bridge circuit of the unidirectional DC voltage conversion device at the same time for fault isolation (Para. 0019-0031); and after the fault is eliminated, unlocking the pulse drive of the four fully-controlled switching elements of the fully-controlled H-bridge circuit to realize fault ride-through (Para. 0019-0031).

In re claim 15, SHI discloses when the unidirectional DC voltage conversion device has a permanent fault, locking the pulse drive of the four fully-controlled switching elements of the fully-controlled H-bridge circuit of the unidirectional DC voltage conversion device at the same time for fault isolation (Para. 0019-0031); and if the fault cannot be eliminated, changing working state of the preceding-stage switch circuit and the subsequent-stage switch circuit to realize permanent fault isolation (Para. 0019-0031).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 2, the prior art of record fails to disclose or suggest “a preceding-stage switch circuit, having a preceding-stage port being a second input port of the unidirectional DC voltage conversion device and comprising an input positive terminal and an input negative terminal, and a subsequent-stage port forming a cascade connection with the preceding-stage port of the front end circuit; and a subsequent-stage switch circuit, having a preceding-stage port forming a cascade connection with the subsequent-stage port of the main power circuit, and a subsequent-stage port being a second output port of the unidirectional DC voltage conversion device and comprising an output positive terminal and an output negative terminal” in combination with other limitations of the claim. Claims 3-4 depend directly or indirectly from claim 2 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 5, the prior art of record fails to disclose or suggest “wherein the main power circuit comprises: a high-frequency transformer comprising a primary winding and a secondary winding; a fully-controlled H-bridge circuit, having an AC side connected to the primary winding of the high-frequency transformer, the fully-controlled H-bridge circuit comprising a first half- bridge and a second half-bridge, and a bridge arm of each of said first and second half-bridges comprising a fully-controlled switching element; a resonant part connected in series to the primary winding or the secondary winding of the high-frequency transformer; an uncontrolled H-bridge circuit, having an AC side connected to the secondary winding of the high-frequency transformer, the uncontrolled H-bridge circuit comprising a third half- bridge and a fourth half-bridge, wherein an upper bridge arm and a lower bridge arm of each of said third and fourth half-bridges each comprise M diodes connected in series, and M is any positive integer greater than or equal to 2; an input capacitor connected in parallel to a DC side of the fully-controlled H-bridge circuit to form the preceding-stage port of the main power circuit; and an output capacitor connected in parallel to a DC side of the uncontrolled H-bridge circuit to form the subsequent-stage port of the main power circuit” in combination with other limitations of the claim. Claims 6-8 depend directly or indirectly from claim 5 and are, therefore, also objected at least for the same reasons set above.

Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 5, the prior art of record fails to disclose or suggest “a preceding-stage switch circuit, a front end circuit, a main power circuit, a subsequent-stage switch circuit, a preceding-stage auxiliary isolation switch and a subsequent-stage auxiliary isolation switch, wherein each of the preceding-stage switch circuit, the front end circuit, the main power circuit and the subsequent-stage switch circuit is a two-port circuit, and preceding-stage and subsequent-stage ports of the circuits form a cascade connection in sequence; a preceding-stage port of the preceding-stage switch circuit is a second input port of the unidirectional DC voltage conversion device, and comprises an input positive terminal and an input negative terminal; a subsequent-stage port of the subsequent-stage switch circuit is a second output port of the unidirectional DC voltage conversion device, and comprises an output positive terminal and an output negative terminal; when a subsequent stage of the preceding-stage switch circuit and a preceding stage of the front end circuit form a cascade connection, a negative terminal of the port is connected to the preceding-stage auxiliary isolation switch and forms, together with a positive terminal, a first input port of the unidirectional DC voltage conversion device; and when a subsequent stage of the main power circuit and a preceding stage of the subsequent-stage switch circuit form a cascade connection, a negative terminal of the port is connected to the subsequent-stage auxiliary isolation switch and forms, together with a positive terminal, a first output port of the unidirectional DC voltage conversion device” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838